DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,268,051 (‘051). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
‘051 claims the limitations therein including the following: the limitations of claim 1 (‘051, claim 1); the limitations of claim 2 (‘051, claim 2); the limitations of claim 3 (‘051, claim 3); the limitations of claim 4 (‘051, claim 4); the limitations of claim 5 (‘051, claim 5); the limitations of claim 6 (‘051, claim 6); the limitations of claim 7 (‘051, claim 7); the limitations of claim 8 (‘051, claim 8); the limitations of claim 9 (‘051, claim 9); the limitations of claim 10 (‘051, claim 10); the limitations of claim 11 (‘051, claim 11); the limitations of claim 12 (‘051, claim 12); the limitations of claim 13 (‘051, claim 13); the limitations of claim 14 (‘051, claim 14); the limitations of claim 15 (‘051, claim 15); the limitations of claim  16 (‘051, claim 16); the limitations of claim 17 (‘051, claim 17); the limitations of claim 18 (‘051, claim 18); the limitations of claim 19 (‘051, claim 19). 
Claims 1-4, 7-8, 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,690,118 (‘118). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Prior Art Citations
	Barrows publication number 2016/0066825, Iwai publication number 2014/0232982, and Liu publication number 2015/0159190 are being cited herein to show eye-mountable devices having some similar structure to that of the claimed invention. 
Allowable Subject Matter
Claims 1-19 are allowed (upon overcoming the double patenting rejections set forth above).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.